Title: To Thomas Jefferson from William Keteltas, 9 November 1804
From: Keteltas, William
To: Jefferson, Thomas


               
                  
                     Dr Sir
                  
                  New York Novr. 9h. 1804
               
               By the Death of Mr. Goetihus, and the Resignation of Mr. Murray, the Consulate at Genoa, and at Glasgow Are become Vacant. An appointment to fill Either, would Confer a favour to be Remembered with Gratitude, and afford Relief to a family Who are great sufferers in the Cause of freedom and firmly attatched to Your administration. Should It be thought necessary to forward Recommendations from this State I flatter myself I Can procure the most Satisfactory.
               I Remain with the Highest Consideration
               
                  
                     Wm Keteltas
                  
               
             
               
                  
   
   On 26 Feb. 1804, John J. Murray, the United States consul at Glasgow since 1801, wrote to Madison requesting permission to resign his post, citing the disagreeable climate of Scotland and the unfamiliar manners of its people (Madison, Papers, Sec. of State Ser., 6:514-5; Vol. 33:331, 332n).


                  
   
   In May 1803, TJ signed a commission for John M. Goetschius to the United States Consulate at Genoa. American newspapers in November 1804 reported Goetschius’s death in September from “the prevailing fever” in Cadiz (New York Mercantile Advertiser, 9 Nov.; Boston Repertory, 16 Nov.; Vol. 40:458n). 


               
            